Citation Nr: 1824467	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-27 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to May 22, 2013, for additional compensation for a dependent spouse.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In his July 2014 VA Form 9 (Appeal to the Board of Veterans' Appeals) the Veteran requested a hearing before a Veterans Law Judge.  In August 2017 the Veteran submitted a signed statement withdrawing that hearing request.


FINDINGS OF FACT

1.  A CHAMPVA (Civilian Health and Medical Program of the Department of Veterans Affairs) benefits is a separate claim filed by the spouse and does not constitute an informal claim by the Veteran for additional compensation based on a dependent spouse.

2. The Veteran's application for additional compensation based on a dependent spouse was received by VA on May 22, 2013.


CONCLUSION OF LAW

The criteria for an effective date prior to May 22, 2013 for additional compensation based on a dependent spouse have not been met.  38 U.S.C. §§ 1115, 5110 (2012); 38 C.F.R. §§ 3.31, 3.401 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  
In the present matter, the law, and not the facts, is dispositive of the effective date issue.  Therefore, the duty to notify and assist is not applicable in this matter.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Nelson v. Principi, 18 Vet. App. 407, 410 (2004).    

Earlier Effective Date - Dependent Spouse

The Veteran seeks an earlier effective date for the grant of additional compensation for a dependent spouse.  

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  See 38 U.S.C. § 1115 (2012).  The effective date of an award of additional compensation for dependents based on the establishment of a 30 percent or more rating will be the latest of the following dates: (1) date of claim for dependency; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b) (2017).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C. § 5110(f), (n) (2012); 38 C.F.R. § 3.401(b)(1).

The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31 (2017).  

The Board finds that the claim should be denied.

The facts of this case are not in dispute.  In March 2012, the RO issued a rating decision which increased the Veteran's combined disability rating to 100 percent, effective August 21, 2010.  On March 26, 2012, the RO issued a letter to the Veteran explaining that decision.  Included in that letter was a statement that, based on this increase in total disability rating, he was now potentially entitled to additional benefits based on dependency.  The letter then explained that he was not currently being payed for dependents, and if he had dependents which he would like to be considered, he must complete and return the enclosed VA Form 21-686C (Declaration of Status of Dependents).  The letter then explained that the form must be received within one year of the date of the letter (implying that it must be received by March 26, 2013) in order for such an award to be retroactive to August 21, 2010.  A copy of VA Form 21-686C was enclosed for the Veteran to fill out and return.  

The Veteran did not respond to the March 2012 letter and no further correspondence was received by VA from the Veteran until nearly 14 months later on May 22, 2013.  On that date, VA received from the Veteran's representative a Form 21-686C, signed by the Veteran and dated May 10, 2013.  Included with that form was a statement from the Veteran's representative that the Veteran wished to file a claim for dependency of his spouse.  On July 8, 2013, the RO issued the decision letter now on appeal granting dependency for his spouse effective May 22, 2013, the date VA first received his claim for dependency.

The Veteran, for his part, has asserted that he should be entitled to an effective date of May 10, 2013, for that dependency grant, based on two separate theories.  First, he asserts that, because his spouse had been granted CHAMPVA (Civilian Health and Medical Program of the Department of Veterans Affairs) benefits, VA was on notice that he had a spouse, and therefore, should have inferred a dependency claim based on her eligibility.  

CHAMPVA is a comprehensive health care program in which VA shares the cost of covered health care services and supplies with eligible beneficiaries, including the spouse or child of a Veteran who has been rated permanently and totally disabled for a service-connected disability by a VA regional office.  CHAMPVA is a separate program from those administered by the Veteran's Benefit Administration (VBA) of the VA (it is administered by the Veteran's Health Administration (VHA) Office of Community Care), and all literature associated with the CHAMPVA program makes it clear that the recipient of CHAMPVA benefits is the eligible party and not the Veteran sponsor.    

In this case, the Veteran's spouse was the applicant for and subsequent recipient of CHAMPVA.  That application was made to the VHA and not the VBA, by the Veteran's spouse and not the Veteran.  The Veteran has submitted correspondence requesting additional evidence in support of the spouse's claim which shows that it was clearly sent to the Veteran's spouse and not the Veteran (indicating that she was the applicant).  Any correspondence associated with the benefit would be associated with the spouse's file, and not the Veteran's claim file.  Upon review, the application for CHAMPVA benefits (VA Form 10-10d), which defines the applicant as the dependent and the Veteran as the sponsor, does not include any indication that a CHAMPVA claim will infer a claim of dependency on behalf of the sponsor the sponsor.  Essentially, CHAMPVA benefits and dependency benefits are two separate claims made by two separate claimants.    

The claim for additional compensation for a dependent spouse is a specific benefit which must be intentionally claimed by a veteran and not the dependent spouse.  In this matter, the letter sent to the Veteran in March 2012 was clear that if he wished to claim additional compensation based on a dependent spouse, he must return the specific claim form (VA Form 21-686C, which was enclosed with the letter) for that benefit.  The Veteran did not do so until May 2013, which was untimely for the grant to be extended to the original date of eligibility.  

Here, the Board observes that this situation is similar to service connection claims where a Veteran may have been diagnosed with a disability by a VA medical office for many years prior to filing a claim.  In such a case, the earliest effective date available for that disability will be the date the claim was filed.  Even though VA had constructive notice of the disability, it would not infer an informal claim for that disability until the Veteran made it clear to VA that he wished for that disability to be service connected.  Mere presence of medical evidence does not establish intent on the part of a veteran to seek service connection for a condition.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Likewise, that VA had notice that the Veteran was married does not infer intent to file a claim for additional compensation based on a dependent.  Thus, the VA cannot infer a claim based on the Veteran's spouse's CHAMPVA award.

In reviewing the entire claims file, the earliest date that the RO received notice of an intent to file a claim for additional compensation based on a dependent is May 22, 2013.  As such, the Board must deny the claim as a matter of law.  

In the alternative, the Veteran stated on his VA Form-9 that he submitted his claim to his then-representative on April 3, 2012, with the understanding that it was to be submitted to VA on his behalf, but that the representative subsequently became sick and did not submit the claim in a timely manner.  Unfortunately, the Board cannot grant an earlier effective date based on this statement because the Veteran's representative works for the Missouri Veterans Commission, which is a separate entity from VA, and therefore is not simultaneously a representative of VA.  While the representative may have had notice of the Veteran's intent to file the claim in a timely fashion, VA did not.  VA did not receive any such notice of intent until May 22, 2013 which is the earliest date available based on the applicable law (the Board further notes that the Veteran's claim was signed and dated May 10, 2013, nearly 13 months after he states he submitted the statement to his representative, and roughly five weeks after the one year period to submit for an earlier effective date had passed).  While certainly sympathetic to the Veteran's situation, presuming that he did submit the form to his representative in April 2012, such actions do not constitute a notice of intent to file to VA.  Therefore, the claim for an earlier effective date must be denied.    

In sum, the earliest notice provided to VA of intent to file for additional compensation based on a dependent spouse was May 22, 2013, the date the Veteran submitted his application for that benefit.  As such, the claim for an earlier effective date must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the law and not the fact are dispositive of the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

An effective date prior to May 22, 2013, for additional compensation for a dependent spouse is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


